Citation Nr: 1125824	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  96-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for multiple chemical sensitivity (claimed as a blood disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserve with verified periods of active duty from October 1970 to April 1972 and from August 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

On September 17, 1997, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.

The Board notes that current claim was previously before the Board in April 1998 and October 2003.  At those times, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  That development having been completed, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of multiple chemical sensitivity.

2.  The Veteran does not have a currently diagnosed blood disorder.


CONCLUSION OF LAW

The Veteran does not have multiple chemical sensitivity, claimed as a blood disorder, which is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board notes that the Veteran's claim was initially denied in April 1995, prior to the passage of the VCAA.  Strict compliance with the timing requirements is therefore impossible.  See Pelegrini, supra.  In August 2001, however, the RO sent to the Veteran a letter informing him of the VCAA's enactment and notifying him of the evidence necessary to substantiate his service connection claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf.  Although that letter did not notify him of the evidence that he was responsible for providing, he was subsequently informed in a March 2004 letter that it was his responsibility to provide VA with any records not in the possession of a Federal agency.  Furthermore, in March 2006, the RO sent to the Veteran a letter which included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  The Veteran's claim of service connection was thereafter readjudicated in a February 2010 supplemental statement of the case (SSOC).  Thus, any error with respect to the timing of notice was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  

The Veteran has not disputed the contents of the VCAA notice in this case.  The Board notes that the Veteran has been an active participant in the development of his claim, which has been the subject of two remands by the Board to ensure that the record before the Board is complete.  Thus, the Board finds that the Veteran has been afforded a meaningful opportunity to participate in the development of his claim and is therefore satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), private medical records, VA outpatient treatment records and examination reports, and statements from the Veteran, to include his September 1997 hearing testimony.  

In this regard, the Board notes that the Veteran's claim of service connection for MCS has been twice remanded for additional development.  Specifically, with respect to this claim, the agency of original jurisdiction (AOJ) was directed to attempt to obtain the Veteran's complete Air Force Reserve records and STRs, to include a 1991 separation examination report, if conducted, records from the Northampton, Massachusetts, VA medical center (VAMC), to include any records from a Dr. M.S. and from the Environmental Clinic, and private records from Rockville General Hospital, Dr. M.D., Dr. R.G., Dr. V.  Records from these sources have been associated with the claims folder and the Board finds no reasonable possibility that additional efforts at evidentiary development would prove fruitful.  Further, upon review of the totality of the records provided by the Northampton VAMC, and in light of the Veteran's assertion that he was treated there only three to five times, to include a laboratory visit, the Board is satisfied that the records from that source are complete.

The Board also finds that the Veteran was provided with an adequate VA examination in December 1999.  The VA examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The Board notes that although the Veteran's 1993 hospitalization records were not before the examiner at that time, the Veteran provided a detailed history of his period of hospitalization.  Records from Rockville General Hospital were subsequently associated with the claims folder and confirm the Veteran's account, as reported to the VA examiner.  Thus, the Board finds non-prejudicial the fact that the actual records concerning his period of hospitalization were not before the VA examiner at the time of the December 1999 examination.  The Board finds that the examination reports contains sufficient evidence by which to evaluate the Veteran's claim of service connection in the context of the other evidence then of record.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

II.  Service Connection

A.  Background

In October 1994, the Veteran submitted a letter indicating that he had been diagnosed as having multiple chemical sensitivity (MCS) due to his service in the Persian Gulf War.  In a statement in support of his claim, the Veteran reported that that he had been hospitalized for 5 days in April 1993 with an unknown blood infection.  He stated that he had been treated by Dr. M.S., a VA physician at the Northampton VAMC who diagnosed him with MCS.  Treatment records from the Northampton VAMC were associated with the record in November 1995.

The Veteran was afforded a general VA medical examination in December 1994.  He reported that while in service in the Persian Gulf, he had flown in and out of smoke from burning oil wells and had transported unknown chemicals to and from the Persian Gulf.  He stated his belief that he may have transported depleted uranium, but indicated that he had no known uranium exposure.  A complete blood count (CBC) was ordered.  The test showed normal values, save for the percentages of lymphocytes and monocytes, which were elevated, and the percentage of segs, which was low.  

In September 1997, the Veteran testified at a Board hearing.  He stated his belief that his blood disorder and MCS were a result of his Persian Gulf service.  The Veteran testified that he flew planes carrying uranium bullets and chemical warheads, that he was exposed to chemical and mosquito sprays and fumes from oil well fires, and that he had various immunizations.  He stated that he was treated at the Northampton VAMC three to five times, including a laboratory visit, and was diagnosed with MCS by Dr. M.S., who indicated that it was more than likely related to service.  The Veteran reported the continuation of a rash that he first experienced in service.  (The Veteran is service connected for a skin rash that was determined to have been incurred in the Gulf War.)  

In December 1999, the Veteran as provided with a Gulf War examination.  At that time, he complained of right-elbow pain, decreased range of right-ankle motion, due to a fracture in 1991, and a rash, which was then asymptomatic.  The Veteran noted that in the spring of 1993, he cut his thumb while on a camping trip and developed a staph infection with cellulitis.  He stated that he was hospitalized for five days, isolated, and treated with IV antibiotics, followed by six weeks of antibiotic treatment at home.  The Veteran indicated that the cultures at that time were negative, but that he was seen by an infectious diseases consultant.  The Veteran denied having any infections since that time and stated that he receives routine examinations and blood work, which has been normal.  The examiner indicated that records from the Veteran's hospitalization were not before him.  The VA examiner rendered a diagnosis of "[s]tatus post cellulitis and septicemia for nicked thumb in the spring of 1993, treated with IV antibiotics, unrelated to Desert Storm."  

Records from Rockville General Hospital were subsequently associated with the claims folder.  A review of those records shows that on April 25, 1993, the Veteran presented to the emergency room with pain and swelling of the thumb and forearm after having scratched his thumb while working at a Boy Scout camp the previous evening.  He underwent an incision and drainage of the dorsal distal interphalangeal joint of the thumb, which documented an infection.  A gram stain was questionable for positive cocci, but the cultures did not grow out positive.  The final diagnosis was cellulitis of the left thumb.

During his hospitalization, the Veteran received an infectious disease consultation from Dr. E.N.  The Veteran expressed concern that he may have been exposed to something in service that had an immunosuppressive effect, as many members of his unit has been ill with various diseases.  Dr. N. noted that the Veteran's blood worked showed no abnormalities.  Her impression was left interphalangeal septic joint, organism unknown.  Dr. N. noted that the Veteran was responding well to his antibiotic regimen and recommended that he continue on IV therapy for two to three weeks, preferably longer as the organism was unidentified.  

Additional records from the Northampton VAMC were associated with the claims folder in May 2006.  These records included the results of an April 2004 CBC, which showed values within the normal range save for the Veteran's mean corpuscular hemoglobin and percentage of lymphocytes, both of which were high.  

In April 2003, the Board again requested records from the Northampton VAMC, to specifically include treatment records from the Environmental Clinic regarding the Persian Gulf registry from January to April 1994.   In May 2003, the Northampton VAMC responded to that request by submitting what it indicated to be the Veteran's "complete chart."  Additional records were, however, submitted in April 2004, to include clinical laboratory reports.  The provider on those reports was listed as Dr. M.S..  The progress notes contain three entries.  Two are dated in March and April 1994 and one entry, indicating the Veteran was discharged from the environmental clinic is undated.  


B.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty.  It also includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

At the outset, the Board notes that status as a veteran for the period from August 1990 to August 1991 is not at issue.  Here, the Veteran is seeking service connection for a disability that he states was incurred during his period of service in support of Operation Desert Shield/Desert Storm.  The Veteran's DD Form 214 for the period of August 1990 to August 1991, shows that the Veteran was ordered in active duty in support of Operation Desert Shield/Desert Storm.  Thus, because he was serving on active duty during this period of time, he is therefore potentially eligible for VA benefits based on a disability resulting from disease or injury incurred in or aggravated by active military service from August 25, 1990, to August 24, 1991.

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

As to whether service connection is warranted for MSC, claimed as a blood disorder, the Board finds that the preponderance of the evidence fails to confirm a current diagnosis of MCS or any blood disorder at any point since the pendency of the Veteran's claim.  The Board also finds that the record fails to contain evidence of any disability manifested by MCS.  Further, there is no indication that the Veteran's staph infection of the thumb was in any way related to his service in the Persian Gulf.  (The Board notes that the Veteran has not claimed that the staph infection was the result of an injury incurred during "active military, naval, or air service," nor does the evidence suggest that the Veteran was serving on active duty, active duty for training or inactive duty training at the time that he injured his thumb.)  Indeed, despite expressing concern that he may have contracted something in service, the infectious disease consultant made no such link after reviewing the Veteran's case.  Further, the December 1999 VA examiner opined that the Veteran's 1993 infection was unrelated to Desert Storm.  

The Board notes that the Veteran's STRs contain several reports of medical history dated subsequent to his 1993 infection and 1994 Northampton VAMC treatment.  With the exception of notations regarding the Veteran's left shoulder and right ankle, the Veteran reported that he was in good health.  Further, a May 1993 treatment entry noted that the Veteran had completed three weeks of IV antibiotics following his period of hospitalization.  It was recorded that the Veteran's infection had fully resolved and that he felt ready to fly.  VA treatment records dated from November 2004 to August 2010 fail to disclose any evidence of a blood disorder or chemical sensitivity.  The Veteran has not indicated any symptoms that have been identified as related to a blood disorder or chemical sensitivity.  Results of several CBCs during that period were within normal limits.  The Veteran's history of staph infection of the thumb is noted; however, there is no indication in the VA treatment records that the Veteran suffers from any residuals of that infection.

As to the Veteran's assertion that he was diagnosed as having MCS in 1994 by Dr. M.S., records from the Northampton VAMC do not confirm any such diagnosis.  Thus, although lay testimony can be sufficient to diagnosis a condition when the layperson is reporting a contemporaneous medical diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007), here, in the absence of records confirming such a diagnosis at any point during the appeal period, despite the numerous VA and private treatment records contained in the claims folder, the Board finds that the Veteran's lay testimony alone is insufficient in this case.  

Further, although the Veteran is competent to describe symptoms of a disability, the Board finds that he is not competent to diagnosis MCS or a blood disorder, as those are not disabilities uniquely characterized by observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In any event, the Veteran has presented no lay evidence of any symptomatology that might be associated with MCS or a blood disorder.  

In sum, the Board finds that the evidence of record is against a finding that the Veteran has, at any point during his appeal, demonstrated a current disability of MCS or a blood disorder.  Thus, in the absence of proof of currently diagnosed disability, the Board finds that service connection for a MCS, claimed as a blood disorder, may not be granted.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for multiple chemical sensitivity, claimed as a blood disorder, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


